[g158421ka01i001.jpg]Exhibit 10(a)

 

 

LOAN AGREEMENT

by and between

MAINE & MARITIMES CORPORATION

as Borrower,

and

BANK OF AMERICA, N.A.

as Lender,

with respect to

Loan of up to $1,700,000

Dated as of June 13, 2006


--------------------------------------------------------------------------------


LOAN AGREEMENT

This Agreement dated as of June 13, 2006, is between Bank of America, N.A. (the
“Bank”) and Maine & Maritimes Corporation (the “Borrower”).


1.                                       FACILITY NO. 1:  LINE OF CREDIT AMOUNT
AND TERMS


1.1                                 LINE OF CREDIT AMOUNT.

(a)                                  During the availability period described
below, the Bank will provide a line of credit to the Borrower.  The amount of
the line of credit (the “Facility No. 1 Commitment”) is One Million Seven
Hundred Thousand Dollars ($1,700,000).

(b)                                 This is a non-revolving line of credit.  Any
amount borrowed, even if repaid before the expiration date of the line of
credit, permanently reduces the remaining available line of credit.

(c)                                  The Borrower agrees not to permit the
principal balance outstanding to exceed the Facility No. 1 Commitment.  If the
Borrower exceeds this limit, the Borrower will immediately pay the excess to the
Bank upon the Bank’s demand.


1.2                                 AVAILABILITY PERIOD.

The line of credit is available between the date of this Agreement and December
31, 2006, or such earlier date as the availability may terminate as provided in
this Agreement (the “Facility No. 1 Expiration Date”).  The principal amount
outstanding as of the Facility No. 1 Expiration Date shall then be repaid,
together with interest, as set forth in Section 1.3 below.


1.3           REPAYMENT TERMS.

(a)                                  The Borrower will pay interest on June 30,
2006, and then on the last day of each month thereafter until payment in full of
any principal outstanding under this facility.

(b)                                 The Borrower will repay the principal amount
outstanding on the Facility No. 1 Expiration Date in equal installments of One
Hundred Forty Thousand Dollars ($140,000) each, beginning on January 31, 2007,
and on the last day of each month thereafter, and ending on December 31, 2007
(the “Repayment Period”).  In any event, on the last day of the Repayment
Period, the Borrower will repay the remaining principal balance plus any
interest then due.

(c)                                  The Borrower may prepay the loan in full or
in part at any time.  The prepayment will be applied to the most remote payment
of principal due under this Agreement.


1.4                                 INTEREST RATE.

(a)                                  The interest rate is a rate per year equal
to the Bank’s Prime Rate plus One percent (1%).

(b)                                 The Prime Rate is the rate of interest
publicly announced from time to time by the Bank as its Prime Rate.  The Prime
Rate is set by the Bank based on various factors, including the Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans.  The Bank may price loans to its
customers at, above, or below the Prime Rate.  Any change in the Prime Rate
shall take effect at the opening of business on the day specified in the public
announcement of a change in the Bank’s Prime Rate.


--------------------------------------------------------------------------------





2.                                       FEES AND EXPENSES


2.1                                 FEES.

(a)                                  Loan Fee.  The Borrower agrees to pay a
loan fee in the amount of Seventy Five Thousand Dollars ($75,000).  Twenty Five
Thousand Dollars of such fee was paid upon acceptance of the term sheet; the
remainder is due on the date of this Agreement.

(b)                                 Waiver Fee.  If the Bank, at its discretion,
agrees to waive or amend any terms of this Agreement, the Borrower will, at the
Bank’s option, pay the Bank a fee for each waiver or amendment in an amount
advised by the Bank at the time the Borrower requests the waiver or amendment. 
Nothing in this paragraph shall imply that the Bank is obligated to agree to any
waiver or amendment requested by the Borrower.  The Bank may impose additional
requirements as a condition to any waiver or amendment.

(c)                                  Late Fee.  To the extent permitted by law,
the Borrower agrees to pay a late fee in an amount not to exceed four percent
(4%) of any payment that is more than fifteen (15) days late.  The imposition
and payment of a late fee shall not constitute a waiver of the Bank’s rights
with respect to the default.


2.2                                 EXPENSES.

The Borrower agrees to immediately repay the Bank for expenses that include, but
are not limited to, filing, recording and search fees, appraisal fees, title
report fees, and documentation fees.


2.3                                 REIMBURSEMENT COSTS.

(a)                                  The Borrower agrees to reimburse the Bank
for any expenses it incurs in the preparation of this Agreement and any
agreement or instrument required by this Agreement.  Expenses include, but are
not limited to, reasonable attorneys’ fees, including any allocated costs of the
Bank’s in-house counsel to the extent permitted by applicable law.

(b)                                 The Borrower agrees to reimburse the Bank
for the cost of periodic field examinations of the Borrower’s books, records and
collateral, and appraisals of the collateral, at such intervals as the Bank may
reasonably require.  The actions described in this paragraph may be performed by
employees of the Bank or by independent appraisers.


3.                                       COLLATERAL


3.1                                 PERSONAL PROPERTY.

The personal property listed below now owned or owned in the future by the
parties listed below will secure the Borrower’s obligations to the Bank under
this Agreement or, if the collateral is owned by a guarantor, will secure the
guaranty, if so indicated in the security agreement.  The collateral is further
defined in security agreement(s) executed by the owners of the collateral. In
addition, all personal property collateral owned by the Borrower securing this
Agreement shall also secure all other present and future obligations of the
Borrower to the Bank (excluding any consumer credit covered by the federal Truth
in Lending law, unless the Borrower has otherwise agreed in writing or received
written notice thereof).  All personal property collateral securing any other
present or future obligations of the Borrower to the Bank shall also secure this
Agreement.

(a)           Equipment and fixtures owned by (i) Borrower and (ii) Maricor
Technologies, Inc.

(b)           Inventory owned by (i) Borrower and (ii) Maricor Technologies,
Inc.

2


--------------------------------------------------------------------------------




(c)           Receivables owned by (i) Borrower and (ii) Maricor Technologies,
Inc.


4.                                      DISBURSEMENTS, PAYMENTS AND COSTS


4.1                                DISBURSEMENTS AND PAYMENTS.

(a)                                  Each payment by the Borrower will be made
in U.S. Dollars and immediately available funds by direct debit to a deposit
account as specified below or, for payments not required to be made by direct
debit, by mail to the address shown on the Borrower’s statement or at one of the
Bank’s banking centers in the United States.

(b)                                 Each disbursement by the Bank and each
payment by the Borrower will be evidenced by records kept by the Bank.  In
addition, the Bank may, at its discretion, require the Borrower to sign one or
more promissory notes.


4.2                                TELEPHONE AND TELEFAX AUTHORIZATION.

(a)                                  The Bank may honor telephone or telefax
instructions for advances or repayments or for the designation of optional
interest rates given, or purported to be given, by any one of the individuals
authorized to sign loan agreements on behalf of the Borrower, or any other
individual designated by any one of such authorized signers.

(b)                                 Advances will be deposited in and repayments
will be withdrawn from account number 9429289418 owned by the Borrower, or such
other of the Borrower’s accounts with the Bank as designated in writing by the
Borrower.

(c)                                  The Borrower will indemnify and hold the
Bank harmless from all liability, loss, and costs in connection with any act
resulting from telephone or telefax instructions the Bank reasonably believes
are made by any individual authorized by the Borrower to give such
instructions.  This paragraph will survive this Agreement’s termination, and
will benefit the Bank and its officers, employees, and agents.


4.3                                DIRECT DEBIT (PRE-BILLING).

(a)                                  The Borrower agrees that the Bank will
debit deposit account number 9429289418 owned by the Borrower, or such other of
the Borrower’s accounts with the Bank as designated in writing by the Borrower
(the “Designated Account”) on the date each payment of principal and interest
and any fees from the Borrower becomes due (the “Due Date”).

(b)                                 Prior to each Due Date, the Bank will mail
to the Borrower a statement of the amounts that will be due on that Due Date
(the “Billed Amount”).  The bill will be mailed a specified number of calendar
days prior to the Due Date, which number of days will be mutually agreed from
time to time by the Bank and the Borrower.  The calculations in the bill will be
made on the assumption that no new extensions of credit or payments will be made
between the date of the billing statement and the Due Date, and that there will
be no changes in the applicable interest rate.

(c)                                  The Bank will debit the Designated Account
for the Billed Amount, regardless of the actual amount due on that date (the
“Accrued Amount”).  If the Billed Amount debited to the Designated Account
differs from the Accrued Amount, the discrepancy will be treated as follows:

(i)                                     If the Billed Amount is less than the
Accrued Amount, the Billed Amount for the following Due Date will be increased
by the amount of the discrepancy.  The Borrower will not be in default by reason
of any such discrepancy.

3


--------------------------------------------------------------------------------




(ii)                                  If the Billed Amount is more than the
Accrued Amount, the Billed Amount for the following Due Date will be decreased
by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding.  The Bank will
not pay the Borrower interest on any overpayment.

(d)                                 The Borrower will maintain sufficient funds
in the Designated Account to cover each debit.  If there are insufficient funds
in the Designated Account on the date the Bank enters any debit authorized by
this Agreement, the Bank may reverse the debit.


4.4                                BANKING DAYS.

Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state where the Bank’s lending office is located,
and, if such day relates to amounts bearing interest at an offshore rate (if
any), means any such day on which dealings in dollar deposits are conducted
among banks in the offshore dollar interbank market.  All payments and
disbursements which would be due on a day which is not a banking day will be due
on the next banking day.  All payments received on a day which is not a banking
day will be applied to the credit on the next banking day.


4.5                                INTEREST CALCULATION.

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed.  This results in more interest or a higher fee than if a 365-day year
is used.  Installments of principal which are not paid when due under this
Agreement shall continue to bear interest until paid.


4.6                                DEFAULT RATE.

Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any interest, fees, or costs which are not paid when
due, will at the option of the Bank bear interest at a rate which is 4.0
percentage point(s) higher than the rate of interest otherwise provided under
this Agreement.  This may result in compounding of interest.  This will not
constitute a waiver of any default.


5.                                      CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.


5.1                                AUTHORIZATIONS.

If the Borrower or any guarantor is anything other than a natural person,
evidence that the execution, delivery and performance by the Borrower and/or
such guarantor of this Agreement and any instrument or agreement required under
this Agreement have been duly authorized.


5.2                                GOVERNING DOCUMENTS.

If required by the Bank, a copy of the Borrower’s organizational documents.

4


--------------------------------------------------------------------------------





5.3                                SECURITY AGREEMENTS; GUARANTEES.

Signed original security agreements covering the personal property collateral
which the Bank requires and duly authorized and executed Guaranties from each
Loan Party providing a Guaranty.


5.4                                PERFECTION AND EVIDENCE OF PRIORITY.

Evidence that the security interests and liens in favor of the Bank are valid,
enforceable, properly perfected in a manner acceptable to the Bank and prior to
all others’ rights and interests, except those the Bank consents to in writing. 
All title documents for motor vehicles which are part of the collateral must
show the Bank’s interest.


5.5                                PAYMENT OF FEES.

Payment of all fees and other amounts due and owing to the Bank, including
without limitation payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled “Reimbursement Costs.”


5.6                                REPAYMENT OF OTHER CREDIT AGREEMENT.

Evidence that the existing loan agreement with Katahdin Trust Company with
respect to a bridge loan in the principal amount of $400,000 has been or will be
repaid and cancelled on or before the first disbursement under this Agreement.


5.7                                GOOD STANDING.

Certificates of good standing for the Borrower and each guarantor from its state
of formation and from any other state in which the Borrower or such guarantor is
required to qualify to conduct its business.


5.8                                LEGAL OPINION.

A written opinion from the Borrower’s legal counsel, covering such matters as
the Bank may require.  The legal counsel and the terms of the opinion must be
acceptable to the Bank.


5.9                                INSURANCE.

Evidence of insurance coverage, as required in the “Covenants” section of this
Agreement.


6.                                      REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties.  Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:


6.1                                FORMATION.

If the Borrower is anything other than a natural person, it is duly formed and
existing under the laws of the state or other jurisdiction where organized.


6.2                                AUTHORIZATION.

This Agreement, and any instrument or agreement required hereunder, are within
the Borrower’s powers, have been duly authorized, and do not conflict with any
of its organizational papers.

5


--------------------------------------------------------------------------------





6.3                                ENFORCEABLE AGREEMENT.

This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable.


6.4                                GOOD STANDING.

In each state in which the Borrower does business, it is properly licensed, in
good standing, and, where required, in compliance with fictitious name statutes.


6.5                                NO CONFLICTS.

This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower is bound.


6.6                                FINANCIAL INFORMATION.

All financial and other information that has been or will be supplied to the
Bank fairly presents the Borrower’s (and any guarantor’s) financial condition in
all material respects, including all material contingent liabilities.  Since the
date of the most recent financial statement provided to the Bank, there has been
no material adverse change in the business condition (financial or otherwise),
operations, properties or prospects of the Borrower (or any guarantor).  If the
Borrower is comprised of the trustees of a trust, the foregoing representations
shall also pertain to the trustor(s) of the trust.


6.7                                LAWSUITS.

There is no lawsuit, tax claim or other dispute pending or threatened against
the Borrower which, if lost, would reasonably be expected to have a Material
Adverse Effect , except as have been disclosed in writing to the Bank.


6.8                                COLLATERAL.

All collateral required in this Agreement is owned by the grantor of the
security interest free of any title defects or any liens or interests of others,
except those which have been approved by the Bank in writing and except for the
following:

(a)  Liens pursuant to this Agreement or any agreement relating hereto;

(b)  Liens existing on the date hereof and listed on Schedule 6.8 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
and (iii) the direct or any contingent obligor with respect thereto is not
changed;

(c)  Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e)  pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)  deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)  easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)  Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.7; and

6


--------------------------------------------------------------------------------




(i)  Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets;
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $500,000; and further provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition.


6.9                                PERMITS, FRANCHISES.

The Borrower possesses all permits, memberships, franchises, contracts and
licenses required and all trademark rights, trade name rights, patent rights,
copyrights, and fictitious name rights necessary to enable it to conduct the
business in which it is now engaged.


6.10                          OTHER OBLIGATIONS.

The Borrower is not in default on any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, except as have been disclosed in writing to the Bank.


6.11                          TAX MATTERS.

The Borrower has no knowledge of any pending assessments or adjustments of its
income tax for any year and all taxes due have been paid, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. 
There is no proposed tax assessment against Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect.


6.12                          NO EVENT OF DEFAULT.

There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.


6.13                          INSURANCE.

The Borrower has obtained, and maintained in effect, the insurance coverage
required in the “Covenants” section of this Agreement.


6.14                          ERISA PLANS.

(a)                                  Each Plan (other than a multiemployer plan)
is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state law.  Each Plan has received a
favorable determination letter from the IRS and to the best knowledge of the
Borrower, nothing has occurred which would cause the loss of such
qualification.  The Borrower has fulfilled its obligations, if any, under the
minimum funding standards of ERISA and the Code with respect to each Plan, and
has not incurred any liability with respect to any Plan under Title IV of ERISA.

(b)                                 There are no claims, lawsuits or actions
(including by any governmental authority), and there has been no prohibited
transaction or violation of the fiduciary responsibility rules, with respect to
any Plan which has resulted or could reasonably be expected to result in a
material adverse effect.

(c)                                  With respect to any Plan subject to Title
IV of ERISA:

(i)                                     No reportable event has occurred under
Section 4043(c) of ERISA for which the PBGC requires 30-day notice.

7


--------------------------------------------------------------------------------




(ii)                                  No action by the Borrower or any ERISA
Affiliate to terminate or withdraw from any Plan has been taken and no notice of
intent to terminate a Plan has been filed under Section 4041 of ERISA.

(iii)                               No termination proceeding has been commenced
with respect to a Plan under Section 4042 of ERISA, and no event has occurred or
condition exists which might constitute grounds for the commencement of such a
proceeding.

(d)                                 The following terms have the meanings
indicated for purposes of this Agreement:

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended from time to time.

(ii)                                  “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time.

(iii)                               “ERISA Affiliate” means any trade or
business (whether or not incorporated) under common control with the Borrower
within the meaning of Section 414(b) or (c) of the Code.

(iv)                              “PBGC” means the Pension Benefit Guaranty
Corporation.

(v)                                 “Plan” means a pension, profit-sharing, or
stock bonus plan intended to qualify under Section 401(a) of the Code,
maintained or contributed to by the Borrower or any ERISA Affiliate, including
any multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.


7.                                      COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:


7.1                                USE OF PROCEEDS.

(a)           To use the proceeds of Facility No. 1 only (a) to repay the loan
from Katahdin Trust Company referenced in Section 5.6, and (b) for working
capital and other general corporate purposes.

(b)           The proceeds of the credit extended under this Loan Agreement may
not be used directly or indirectly to purchase or carry any “margin stock” as
that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System, or extend credit to or invest in other parties for the purpose
of purchasing or carrying any such “margin stock,” or to reduce or retire any
indebtedness incurred for such purpose.


7.2                                FINANCIAL INFORMATION.

To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as requested by
the Bank from time to time (provided, however, that any such information
provided to Bank pursuant to any other loan documents to which Bank is party
shall be deemed to be a submission of such information under this Agreement and
Borrower need not provide duplicate copies of such materials to Bank for each
such loan agreement):

(a)                                  as soon as available, but in any event
within 120 days after the end of each fiscal year of Borrower, a consolidated
and consolidating balance sheet of Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated and consolidating statements
of income or operations, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared

8


--------------------------------------------------------------------------------




in accordance with GAAP, such consolidated statements to be audited and
accompanied by (i) a report and opinion of Vitale, Caturano and Co., Ltd., or
another Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Bank, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable Securities
Laws and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit and
(ii) when and to the extent required by the SEC, an attestation report of such
Registered Public Accounting Firm as to the Borrower’s internal controls
pursuant to Section 404 of Sarbanes-Oxley expressing a conclusion to which the
Bank does not object and such consolidating statements to be certified by a
Responsible Officer of Borrower to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of Borrower and its Subsidiaries, provided, however, that
so long as Borrower is subject to section 13 of the Securities Exchange Act of
1934, as amended, the requirement as to consolidated financial statements (but
not the other requirements) shall be satisfied with respect to Borrower by
delivery within such 120-day period of the annual report of Borrower on Form
10-K for such fiscal year, together with all documents from the preceding fiscal
year which are incorporated therein by reference, and have theretofore not been
delivered, as filed by Borrower with the SEC;

(b)                                 as soon as available, but in any event
within 60 days after the end of each of the first three fiscal quarters of each
fiscal year of Borrower, a consolidated and consolidating balance sheet of
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer of Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Borrower and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes and such consolidating statements to be certified by a
Responsible Officer of Borrower to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Borrower and its Subsidiaries, provided, however,
that so long as Borrower is subject to section 13 of the Securities Exchange Act
of 1934, as amended, the requirement with respect to consolidated financial
statements (but not the other requirements) shall be satisfied with respect to
Borrower by delivery within such 60-day period of the report of Borrower on Form
10-Q for such quarter, as filed by Borrower with the SEC; and

(c)                                  as soon as available, but in any event at
least 60 days after the end of each fiscal year of Borrower, forecasts prepared
by management of Borrower, in form satisfactory to the Bank, of consolidated
balance sheets and statements of income or operations and cash flows of Borrower
and its Subsidiaries on a monthly basis for the immediately following fiscal
year.

9


--------------------------------------------------------------------------------




(d)           (i)  concurrently with the delivery of the financial statements
referred to in Section 7.2(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default or, if
any such Default shall exist, stating the nature and status of such event;

(ii)  concurrently with the delivery of the financial statements referred to in
Sections 7.2(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower;

(iii)  promptly after any request by Bank, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of Borrower by independent
accountants in connection with the accounts or books of Borrower or any
Subsidiary, or any audit of any of them;

(iv)  promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower may file or be required to file with the
Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to Bank
pursuant hereto;

(v)  promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Bank pursuant to any
other clause of this Section 7.2; and

(vi)  promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the Securities and Exchange Commission  (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof.

(e)                                  Promptly, such additional information
regarding the business, financial or corporate affairs of Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as Bank may from
time to time reasonably request.


7.3                                DEBT TO CAPITAL RATIO.

Not allow Consolidated Total Indebtedness for Borrowed Money to exceed the
percentage of Consolidated Total Capital indicated for each period specified
below:

Period

 

Maximum Percentage

 

Quarter ending 03/31/06 through quarter ending 3/31/07

 

57

%

Thereafter

 

55

%

This ratio will be calculated at the end of each quarter, commencing with the
quarter ending March 31, 2006, using the results of the twelve-month period
ending with that reporting period.

10


--------------------------------------------------------------------------------





7.4                                INTEREST COVERAGE RATIO.

Maintain on a consolidated basis an Interest Coverage Ratio of at least the
ratio indicated for each period specified below:

Period

 

Ratio

 

Three months ending 3/31/06

 

2.00:1.0

 

Six months ending 6/30/06

 

1.00:1.0

 

Nine months ending 9/30/06

 

1.00:1.0

 

Twelve months ending 12/31/06

 

2.00:1.0

 

Twelve months ending 3/31/07

 

1.75:1.0

 

Twelve months ending 6/30/07 and Each trailing twelve month period thereafter,
On a quarterly basis

 

2.50:1.0

 

 

This ratio will be calculated at the end of each quarter, commencing with the
quarter ending March 31, 2006.


7.5                                FINANCIAL COVENANT DEFINITIONS.

“Capital Lease” means a lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

“Consolidated EBIT” means, for the Borrower and its Subsidiaries, net income,
less income or plus loss from discontinued operations and extraordinary items,
plus income taxes, plus interest expense.

“Consolidated Interest Expense” means, for any specified period, the total
consolidated interest charges of the Borrower and its Subsidiaries for such
period, determined in accordance with GAAP, plus (i) the allowance for borrowed
funds used during construction for such period, minus (ii) interest on customer
deposits for such period.

“Consolidated Total Capital” means, at a particular date, the total of the
amounts that, in conformity with GAAP, would be included on a consolidated
balance sheet of the Borrower and its Subsidiaries as of such date in respect of
(i) Consolidated Total Indebtedness for Borrowed Money (excluding Debt of other
Persons guaranteed by the Borrower or a Subsidiary), and (ii) (iii) Common
Shareholders’ Equity.

“Consolidated Total Indebtedness for Borrowed Money” means at any particular
date, the total amount of (i) Debt of the Borrower and its Subsidiaries,
excluding intercompany items, that, in conformity with GAAP, would be included
on a consolidated balance sheet of the Borrower and its Subsidiaries (a) in
respect of money borrowed, (b) in respect of obligations evidenced by a note,
bond, debenture or other like written obligation to pay money, (c) in respect of
obligations under Capital Leases, and (d) in respect of obligations under
conditional sales or other title retention agreements, and (ii) Debt of other
Persons of the nature described in clauses (a) through (d) above which is
guaranteed by the Borrower or a Subsidiary or with respect to which the Borrower
or a Subsidiary is contingently liable.  In no event shall the term include
preferred stock.

“Interest Coverage Ratio” means the ratio of Consolidated EBIT to (Consolidated
Interest Expense plus preferred dividends).

11


--------------------------------------------------------------------------------





7.6                                MAINTENANCE OF ASSETS.

(a)                                  Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; provided that
in the event of any conflict with the terms of Section 7.8, the latter shall
prevail.

(b)                                 Make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(c)                                  Use the standard of care typical in the
industry in the operation and maintenance of its facilities.

(d)                                 To maintain and preserve all rights,
privileges, and franchises the Borrower now has.


7.7                                LOANS.

Not to make any loans, advances or other extensions of credit to any individual
or entity, except for:

(a)                                  Existing extensions of credit disclosed to
the Bank in writing.

(b)                                 Extensions of credit to the Borrower’s
current subsidiaries on terms that are fair and reasonable,  substantially as
favorable to Borrower or such subsidiary as would be obtainable by Borrower or
such subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate (provided, however, that Bank acknowledges that
such intra-company loans may bear low or no interest).

(c)                                  Extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business to non-affiliated entities.


7.8                                ADDITIONAL NEGATIVE COVENANTS.

Not to, without the Bank’s written consent, such consent not to be unreasonably
withheld or delayed:

(a)                                  (this applies to Borrower and its
Subsidiary Maine Public Service Company) merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:  (a)  Maine Public Service
Company may merge with (i) Borrower, provided that Borrower shall be the
continuing or surviving Person, or (ii) any one or more other Subsidiaries of
Borrower, provided that a wholly-owned Subsidiary of Borrower shall be the
continuing or surviving Person; and  (b)  Maine Public Service Company may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to Borrower or to a wholly-owned Subsidiary of Borrower.

(b)                                 Acquire or purchase a business or its assets
where either of the following conditions applies: (a) the acquisition is for a
consideration, including assumption of direct or contingent debt, in excess of
One Hundred Thousand Dollars ($100,000) in the aggregate; or (b) the Borrower
has not obtained the prior, effective written consent or approval to such
acquisition of the board of directors or equivalent governing body of the
business being acquired.

(c)                                  Engage in any business activities
substantially different from the Borrower’s present business.

(d)                                 (this applies to Borrower and its Subsidiary
Maine Public Service Company) make any Disposition or enter into any agreement
to make any Disposition, except:

12


--------------------------------------------------------------------------------




(i)  Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(ii)  Dispositions of inventory in the ordinary course of business;

(iii)  Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(iv)  Dispositions of property by Maine Public Service Company to Borrower or to
a wholly-owned Subsidiary of Borrower; and

(v)  Dispositions permitted by Section 7.8(a).

Any Disposition pursuant to clauses (i) through (v) shall be for fair market
value.

(e)                                  Voluntarily suspend its business.


7.9                                NOTICES TO BANK.

To promptly notify the Bank in writing of:

(a)                                  Any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

(b)                             The occurrence of any ERISA Event.

(c)                              The occurrence of any Internal Control Event.

(d)                                 Any event of default under this Agreement,
or any event which, with notice or lapse of time or both, would constitute an
event of default.

(e)                                  Any change in the Borrower’s name, legal
structure, place of business, or chief executive office if the Borrower has more
than one place of business.

(f)                                    Any actual contingent liabilities of the
Borrower (or any Guarantor) arising on or after December 31, 2005, and any such
contingent liabilities which are reasonably foreseeable, where such liabilities
are in excess of the Threshold Amount in the aggregate.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 7.9(e) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.


7.10                          INSURANCE.

(a)                                  Insurance.  To maintain with financially
sound and reputable insurance companies not Affiliates of Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following

13


--------------------------------------------------------------------------------




standards) as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to Bank of
termination, lapse or cancellation of such insurance.

(b)                                 Evidence of Insurance.  Upon the request of
the Bank, to deliver to the Bank a copy of each insurance policy, or, if
permitted by the Bank, a certificate of insurance listing all insurance in
force.


7.11                          COMPLIANCE WITH LAWS.

To comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, write, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect. 
The Bank shall have no obligation to make any advance to the Borrower except in
compliance with all applicable laws and regulations and the Borrower shall fully
cooperate with the Bank in complying with all such applicable laws and
regulations.


7.12                          ERISA PLANS.

Promptly during each year, to pay and cause any subsidiaries to pay
contributions adequate to meet at least the minimum funding standards under
ERISA with respect to each and every Plan; file each annual report required to
be filed pursuant to ERISA in connection with each Plan for each year; and
notify the Bank within ten (10) days of the occurrence of any Reportable Event
that might constitute grounds for termination of any capital Plan by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a trustee to administer any Plan.  Capitalized terms in
this paragraph, that are not otherwise defined herein,  shall have the meanings
defined within ERISA.


7.13                          ERISA PLANS - NOTICES.

With respect to a Plan subject to Title IV of ERISA, to give prompt written
notice to the Bank of:

(a)                                  The occurrence of any reportable event
under Section 4043(c) of ERISA for which the PBGC requires 30-day notice.

(b)                                 Any action by the Borrower or any ERISA
Affiliate to terminate or withdraw from a Plan or the filing of any notice of
intent to terminate under Section 4041 of ERISA.

(c)                                  The commencement of any proceeding with
respect to a Plan under Section 4042 of ERISA.


7.14                          BOOKS AND RECORDS.

To (a) maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over Borrower or such
Subsidiary, as the case may be.  Borrower shall maintain at all times books and
records pertaining to the Collateral in such detail, form and scope as Bank
shall reasonably require.


7.15                          AUDITS.

To allow the Bank and its agents to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense

14


--------------------------------------------------------------------------------




of Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to Borrower;
provided, however, that when an Event of Default exists Bank or its agents may
do any of the foregoing at the expense of Borrower at any time during normal
business hours and without advance notice.  If any of the Borrower’s properties,
books or records are in the possession of a third party, the Borrower authorizes
that third party to permit the Bank or its agents to have access to perform
inspections or audits and to respond to the Bank’s requests for information
concerning such properties, books and records.


7.16                          PERFECTION OF LIENS.

To help the Bank perfect and protect its security interests and liens, and
reimburse it for related costs it reasonably incurs to protect its security
interests and liens.


7.17                          COOPERATION.

To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.


8.                                      HAZARDOUS SUBSTANCES


8.1                                INDEMNITY REGARDING HAZARDOUS SUBSTANCES.

The Borrower will indemnify and hold harmless the Bank from any loss or
liability the Bank incurs in connection with or as a result of this Agreement,
which directly or indirectly arises out of the use, generation, manufacture,
production, storage, release, threatened release, discharge, disposal or
presence of a hazardous substance.  This indemnity will apply whether the
hazardous substance is on, under or about the Borrower’s property or operations
or property leased to the Borrower.  The indemnity includes but is not limited
to reasonable attorneys’ fees (including the reasonable estimate of the
allocated cost of in-house counsel and staff).  The indemnity extends to the
Bank, its parent, subsidiaries and all of their directors, officers, employees,
agents, successors, attorneys and assigns.


8.2                                COMPLIANCE REGARDING HAZARDOUS SUBSTANCES.

The Borrower represents and warrants that the Borrower has complied and will
comply in the future with all  Laws,  or other requirements of any Governmental
Authority relating to or imposing liability or standards of conduct concerning
protection of health or the environment or hazardous substances, except to the
extent that the failure so to comply does not have, and could not reasonably be
expected to have, a Material Adverse Effect.


8.3                                NOTICES REGARDING HAZARDOUS SUBSTANCES.

Until full repayment of the loan, the Borrower will promptly notify the Bank in
writing of any threatened or pending investigation of the Borrower or its
operations by any governmental agency under any current or future law,
regulation or ordinance pertaining to any hazardous substance.


8.4                                SITE VISITS, OBSERVATIONS AND TESTING.

The Bank and its agents and representatives will have the right at any
reasonable time, after giving reasonable notice to the Borrower, to enter and
visit any locations where the collateral securing this Agreement (the
“Collateral”) is located for the purposes of observing the Collateral, taking
and removing environmental samples, and conducting tests.  The Borrower shall
reimburse the Bank on demand for the costs of any such environmental
investigation and testing.  The Bank will make reasonable efforts during any
site visit, observation or testing conducted pursuant this paragraph to avoid
interfering with the Borrower’s use of the Collateral.  The Bank is under no
duty to observe the Collateral or to conduct tests, and any such acts by the
Bank will be solely for the purposes of protecting the Bank’s security and

15


--------------------------------------------------------------------------------




preserving the Bank’s rights under this Agreement.  No site visit, observation
or testing or any report or findings made as a result thereof (“Environmental
Report”) (i) will result in a waiver of any default of the Borrower; (ii) impose
any liability on the Bank; or (iii) be a representation or warranty of any kind
regarding the Collateral (including its condition or value or compliance with
any laws) or the Environmental Report (including its accuracy or completeness). 
In the event the Bank has a duty or obligation under applicable laws,
regulations or other requirements to disclose an Environmental Report to the
Borrower or any other party, the Borrower authorizes the Bank to make such a
disclosure.  The Bank may also disclose an Environmental Report to any
regulatory authority, and to any other parties as necessary or appropriate in
the Bank’s judgment.  The Borrower further understands and agrees that any
Environmental Report or other information regarding a site visit, observation or
testing that is disclosed to the Borrower by the Bank or its agents and
representatives is to be evaluated (including any reporting or other disclosure
obligations of the Borrower) by the Borrower without advice or assistance from
the Bank.


8.5                                DEFINITION OF HAZARDOUS SUBSTANCES.

“Hazardous substances” means any substance, material or waste that is or becomes
designated or regulated as “toxic,” “hazardous,” “pollutant,” or “contaminant”
or a similar designation or regulation under any current or future federal,
state or local law (whether under common law, statute, regulation or otherwise)
or judicial or administrative interpretation of such, including without
limitation petroleum or natural gas.


8.6                                CONTINUING OBLIGATION.

The Borrower’s obligations to the Bank under this Article, except the obligation
to give notices to the Bank, shall survive termination of this Agreement and
repayment of the Borrower’s obligations to the Bank under this Agreement.


9.                                      DEFAULT AND REMEDIES

If any of the following events of default (each an “Event of Default” or “event
of default”) occurs, the Bank may do one or more of the following: declare the
Borrower in default, stop making any additional credit available to the
Borrower, and require the Borrower to repay its entire debt immediately and
without prior notice.  If an event which, with notice or the passage of time,
will constitute an event of default has occurred and is continuing, the Bank has
no obligation to make advances or extend additional credit under this
Agreement.  In addition, if any event of default occurs, the Bank shall have all
rights, powers and remedies available under any instruments and agreements
required by or executed in connection with this Agreement, as well as all rights
and remedies available at law or in equity.  If an event of default occurs under
the paragraph entitled “Insolvency; Receiver,” below, with respect to the
Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.


9.1                                FAILURE TO PAY.

The Borrower fails to pay (i) when and as required to be paid, any amount of
principal due hereunder, or (ii) within three days after the same becomes due,
any interest due hereunder, or any fee due hereunder, or (iii) within five days
after the same becomes due, any other amount payable hereunder.


9.2                                OTHER BANK AGREEMENTS.


ANY DEFAULT OCCURS UNDER ANY OTHER AGREEMENT THE BORROWER (OR ANY OBLIGOR) OR
ANY OF THE BORROWER’S RELATED ENTITIES OR AFFILIATES HAS WITH THE BANK OR ANY
AFFILIATE OF THE BANK , AND SUCH DEFAULT REMAINS UNCURED BEYOND ANY APPLICABLE
CURE PERIOD.  FOR PURPOSES OF THIS AGREEMENT, “OBLIGOR” SHALL MEAN ANY
GUARANTOR, ANY PARTY PLEDGING COLLATERAL TO THE BANK, OR, IF THE BORROWER IS
COMPRISED OF THE TRUSTEES OF A TRUST, ANY TRUSTOR.

16


--------------------------------------------------------------------------------



9.3                                CROSS-DEFAULT.

Borrower, its Subsidiary Maine Public Service Company, any Guarantor or any
Subsidiary with respect to an obligation of such Subsidiary that has been
guaranteed by Borrower (but no other Subsidiaries) (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness, preferred stock or
Guarantee (other than Indebtedness hereunder) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, preferred stock or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or preferred stock or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness or preferred stock to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness or preferred
stock to be made, prior to its stated maturity, or such Guarantee to become
payable or cash collateral in respect thereof to be demanded.


9.4                                FALSE INFORMATION.

Any representation, warranty, certification or statement of fact made or deemed
made by or on behalf of the Borrower or any Obligor herein, or in any document
delivered in connection herewith shall be incorrect, false or misleading in any
material respect when made or deemed made.


9.5                                INSOLVENCY; RECEIVER.

Any Loan Party or any of its Subsidiaries institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or  (i) Borrower
or any Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy.


9.6                                TERMINATION; DISSOLUTION.

All or a substantial portion of the Borrower’s or any Obligor’s business is
terminated, or, Borrower or any Obligor is liquidated or dissolved.


9.7                                LIEN PRIORITY.

The Bank fails to have an enforceable first lien (except for any prior liens to
which the Bank has consented in writing) on or security interest in any property
given as security for this Agreement (or any Guaranty).

17


--------------------------------------------------------------------------------





9.8                                LAWSUITS.

Any lawsuit or lawsuits are filed on behalf of one or more trade creditors
against the Borrower or any Obligor in an aggregate amount of the Threshold
Amount or more in excess of any insurance coverage.


9.9                                JUDGMENTS.

There is entered against Borrower or any Subsidiary (i) a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect.


9.10                          MATERIAL ADVERSE EFFECT.

There occurs any event or circumstance that has a Material Adverse Effect.


9.11                          GOVERNMENT ACTION.

Any Government Authority takes action that the Bank believes would have a
Materially Adverse Effect.


9.12                          DEFAULT UNDER RELATED DOCUMENTS.

Any default occurs under any Guaranty, subordination agreement, security
agreement, deed of trust, mortgage, or other document required by or delivered
in connection with this Agreement or any such document becomes no longer in
effect without Bank’s consent, or any Guarantor purports to revoke or disavow
the guaranty.


9.13                          ERISA PLANS.

Any one or more of the following events occurs with respect to a Plan of the
Borrower subject to Title IV of ERISA, provided such event or events could
reasonably be expected, in the judgment of the Bank, to subject the Borrower to
any tax, penalty or liability (or any combination of the foregoing) which, in
the aggregate, could have a material adverse effect on the financial condition
of the Borrower:

(a)                                  A reportable event shall occur under
Section 4043(c) of ERISA with respect to a Plan.

(b)                                 Any Plan termination (or commencement of
proceedings to terminate a Plan) or the full or partial withdrawal from a Plan
by the Borrower or any ERISA Affiliate.


9.14                          OTHER BREACH UNDER AGREEMENT.

A default occurs under any other term or condition of this Agreement not
specifically referred to in this Article.  This includes any failure by the
Borrower (or any other party named in the Covenants section) to comply with any
financial covenants set forth in this Agreement, whether such failure is
evidenced by financial statements delivered to the Bank or is otherwise known to
the Borrower or the Bank.  If, in the Bank’s opinion, the breach is capable of
being remedied, the breach will not be considered an event of default under this
Agreement for a period of thirty (30) days after the date on which the Bank
gives written notice of the breach to the Borrower.

18


--------------------------------------------------------------------------------





10.                                ENFORCING THIS AGREEMENT; MISCELLANEOUS


10.1                          GAAP.

Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.


10.2                          GOVERNING LAW; JURISDICTION; ETC. 


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF MAINE.


(B)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF MAINE SITTING IN
CUMBERLAND COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE STATE OF MAINE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH MAINE STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.11.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.3         Waiver of Right to Trial by Jury.    EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO

19


--------------------------------------------------------------------------------




HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.4         USA PATRIOT Act Notice.    The Bank hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
the Bank to identify Borrower in accordance with the Act.

10.5         Treatment of Certain Information; Confidentiality.  The Bank agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, purporting to have jurisdiction
over it  (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the bank or its Affiliates
on a nonconfidential basis from a source other than Borrower.  For purposes of
this Section, “Information” means all information received from Borrower or any
Subsidiary relating to Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the Bank on a
nonconfidential basis prior to disclosure by Borrower or any Subsidiary,
provided that, in the case of information received from Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.    The Bank
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.


10.6         SUCCESSORS AND ASSIGNS.

This Agreement is binding on the Borrower’s and the Bank’s successors and
assignees.  The Borrower agrees that it may not assign this Agreement without
the Bank’s prior consent.  The Bank may sell participations in or assign this
loan, and may exchange information about the Borrower (including, without
limitation, any information regarding any hazardous substances) with actual or
potential participants or assignees.  If a participation is sold or the loan is
assigned, the purchaser will have the right of set-off against the Borrower.


10.7         SEVERABILITY; WAIVERS.

If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced.  The Bank retains all rights, even if it makes a loan after
default.  If the Bank waives a default, it may enforce a later default.  Any
consent or waiver under this Agreement must be in writing.

20


--------------------------------------------------------------------------------





10.8         ATTORNEYS’ FEES.

The Borrower shall reimburse the Bank for any reasonable costs and attorneys’
fees incurred by the Bank in connection with the enforcement or preservation of
any rights or remedies under this Agreement and any other documents executed in
connection with this Agreement, and in connection with any amendment, waiver,
“workout” or restructuring under this Agreement.  In the event of a lawsuit or
arbitration proceeding, the prevailing party is entitled to recover costs and
reasonable attorneys’ fees incurred in connection with the lawsuit or
arbitration proceeding, as determined by the court or arbitrator.  In the event
that any case is commenced by or against the Borrower under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute, the Bank is
entitled to recover costs and reasonable attorneys’ fees incurred by the Bank
related to the preservation, protection, or enforcement of any rights of the
Bank in such a case.  As used in this paragraph, “attorneys’ fees” includes the
allocated costs of the Bank’s in-house counsel.


10.9         ONE AGREEMENT.

This Agreement and any related security or other agreements required by this
Agreement, collectively:

(a)                                  represent the sum of the understandings and
agreements between the Bank and the Borrower concerning this credit;

(b)                                 replace any prior oral or written agreements
between the Bank and the Borrower concerning this credit; and

(c)                                  are intended by the Bank and the Borrower
as the final, complete and exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.  Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.


10.10       INDEMNIFICATION.

The Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Agreement or any document required hereunder, (b) any
credit extended or committed by the Bank to the Borrower hereunder, and (c) any
litigation or proceeding related to or arising out of this Agreement, any such
document, or any such credit.  This indemnity includes but is not limited to
reasonable attorneys’ fees (including the allocated cost of in-house counsel). 
This indemnity extends to the Bank, its parent, subsidiaries and all of their
directors, officers, employees, agents, successors, attorneys, and assigns. 
This indemnity will survive repayment of the Borrower’s obligations to the
Bank.  All sums due to the Bank hereunder shall be obligations of the Borrower,
due and payable immediately without demand.


10.11       NOTICES.

Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing.  Notices and other communications shall be effective (i) if mailed,
upon the earlier of receipt or five (5) days after deposit in the U.S. mail,
first class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.

21


--------------------------------------------------------------------------------





10.12       HEADINGS.

Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.


10.13       COUNTERPARTS.

This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement.


10.14       LIMITATION OF INTEREST AND OTHER CHARGES.

If, at any time, the rate of interest, together with all amounts which
constitute interest and which are reserved, charged or taken by the Bank as
compensation for fees, services or expenses incidental to the making,
negotiating or collection of the loan evidenced hereby, shall be deemed by any
competent court of law, governmental agency or tribunal to exceed the maximum
rate of interest permitted to be charged by the Bank to the Borrower under
applicable law, then, during such time as such rate of interest would be deemed
excessive, that portion of each sum paid attributable to that portion of such
interest rate that exceeds the maximum rate of interest so permitted shall be
deemed a voluntary prepayment of principal.  As used herein, the term
“applicable law” shall mean the law in effect as of the date hereof; provided,
however, that in the event there is a change in the law which results in a
higher permissible rate of interest, then this Agreement shall be governed by
such new law as of its effective date.

10.15       Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Bank’s office is located and, if such day relates to
any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

“Collateral” shall mean any and all assets and rights and interests in or to
property of Borrower and each of the other Loan Parties, whether real or
personal, tangible or intangible, in which a Lien is granted or purported to be
granted pursuant to the Collateral Documents.

“Collateral Documents” means the Security Agreement of even date herewith from
Borrower to Bank, and all other agreements, instruments and documents  hereafter
executed and delivered in connection with this Agreement pursuant to which Liens
are granted or purported to be granted to Bank in Collateral securing all or
part of the Obligations, and including also any negative pledge agreements from
any Loan Party in favor of Bank.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

22


--------------------------------------------------------------------------------




“Default” or “default” means any event or condition that constitutes an Event of
Default or that upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower or any ERISA Affiliate.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or  any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor”  means each of Maricor Technologies, Inc.,a Maine corporation, The
Maricor Group, a Maine corporation, and Mecel Properties Limited,a Nova Scotia
corporation, and their respective successors.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such

23


--------------------------------------------------------------------------------




Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranty”  means each guaranty given by a Guarantor to Bank in connection with
the Obligations.

“Indebtedness” means, as to any Person at a particular time, without duplication
(for example, Borrower’s letters of credit securing other Indebtedness shall not
count as Indebtedness independent of the Indebtedness being secured), all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)           net obligations of such Person under any Swap Contract;

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)            capital leases and Synthetic Lease Obligations;

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, provided that the term “Indebtedness” shall not
include preferred stock ; and

(h)           all Guarantees of such Person in respect of any of the foregoing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws, in each case as described in the Securities Laws and when
relevant requirements become effective as to Borrower under regulations
promulgated under the Securities Laws.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or

24


--------------------------------------------------------------------------------




authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, any promissory notes executed pursuant to
Section 4.1(b), each Guaranty and each Collateral Document.

“Loan Parties” means, collectively, Borrower and each Person executing a Loan
Document.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of Borrower or
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, Swap
Contract or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Borrower as prescribed by the Securities Laws.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of

25


--------------------------------------------------------------------------------




such Loan Party and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Loan Party.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Threshold Amount” means Five Hundred Thousand Dollars ($500,000) for Borrower,
One Million Dollars ($1,000,000) for Maine Public Service Company and Two
Hundred Fifty Thousand Dollars ($250,000) for any of the Subsidiary.

10.16       Maine Notice.       By signing below, the Borrower agrees and
acknowledges that, under Maine law, no promise, contract, or agreement to lend
money, extend credit, forbear from collection of debt or make any other
accommodation for the repayment of a debt for more than Two Hundred Fifty
Thousand Dollars ($250,000) may be enforced against the Bank unless the promise,
contract, or agreement (or some memorandum or note thereof) is in writing and
signed by the Bank.  The Borrower executed this Agreement as of the date stated
at the top of the first page, intending to create an instrument executed under
seal.

26


--------------------------------------------------------------------------------




 

Attested To:

 

 

Maine & Maritimes Corporation

 

 

 

 

 

 

 

 

 

 

By

 

 (Seal)

Typed Name

 

 

Typed Name: J. Nicholas Bayne

 

 

 

Title: President and CEO

 

 

 

 

 

 

 

Address where notices to

 

 

 

the Borrower are to be sent:

 

 

 

 

 

 

 

209 State Street

 

 

 

Presque Isle, ME 04769

 

 

 

Attention: Patrick Cannon, General Counsel and Secretary

 

 

 

Telephone: 207-760-2422

 

 

 

Telecopier: 207-760-2423

 

 

 

Electronic Mail: pcannon@maineandmaritimes.com

 

 

 

Website Address: www.maineandmaritimes.com

Bank of America, N.A.

 

 

 

 

By

 

 

 

Typed Name

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

Address where notices to

 

 

the Bank are to be sent:

 

 

Bank of America, N.A.

 

 

One Hundred Middle Street, Suite 329

 

 

Portland, Maine 04101-4673

 

 

Attention: Ms. Jane Parker

 

 

Facsimile: 207-874-5167

 

 

 

27


--------------------------------------------------------------------------------




Exhibit A

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:              ,

To:                              Bank of America, N.A.

Ladies and Gentlemen:

Reference is made to that certain Loan Agreement, dated as of           , 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Maine & Maritimes Corporation (“Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as Bank.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                      
                               of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Agent on the behalf of
Borrower, and that:

(use the following paragraph for fiscal year-end financial statements)

1.              Attached hereto as Schedule 1 are the year-end audited financial
statements and other reporting and certifications as required by Section 7.2(a)
of the Agreement for the fiscal year ended as of the above date.

(use the following paragraph for quarter year-end financial statements)

1.              Attached hereto as Schedule 1 are the unaudited financial
statements and other reporting and certifications as required by Section 7.2(b)
of the Agreement for the fiscal quarter ended as of the above date.

2.              The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by the attached financial
statements.

3.              A review of the activities of Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower performed and observed
all its Obligations under the Loan Documents and

28


--------------------------------------------------------------------------------




(select one)

(to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and it continuing.)

-or-

(the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:)

4.             The representations and warranties of Borrower contained in
Article VI of the Agreement, and/or any representations and warranties of
Borrower or any other Loan Party that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date.

5.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                ,                  .

 

MAINE & MARITIMES CORPORATION

 

 

By:

 

 

Name:

 

 

Title:

 

 

29


--------------------------------------------------------------------------------




 

For the Quarter/Year ended

(“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.

Section 7.3 Debt to Capital Ratio

 

 

 

 

 

 

A.

Consolidated Total Indebtedness for Borrowed Money:

$

 

 

 

 

 

B.

Common Shareholder’s Equity

$

 

 

 

 

 

C.

Consolidated Total Capital (Line IA + IB)

$

 

 

 

 

 

D.

Percentage (Line I A ¸ Line I C)

   %

 

 

 

 

 

E.

Maximum Allowed

57% [55%]

 

 

 

II.

Section 7.4 Interest Coverage Ratio

 

 

 

 

 

 

A.

Consolidated EBIT:

$

 

 

 

 

 

B.

Consolidated Interest Expense

$

 

 

 

 

 

C.

Preferred Dividend Paid

$

 

 

 

 

 

D.

Ratio (Line II A) ¸ (Line II B + II C)

          to 1.0

 

 

 

 

 

E.

Minimum Required

1.0 : 1.0

 

 

 

 

 

[Use applicable Ratio]

30


--------------------------------------------------------------------------------




Schedule 6.8

Liens.

1.  Liens in favor of Bank of America, N.A., as Administrative Agent, under or
relating to the Credit Agreement dated as of October  21, 2005, among the
Borrower, each lender from time to time party thereto (initially Bank of
America, N.A. and Katahdin Trust Company), and Bank of America, N.A., as
Administrative Agent and L/C Issuer, as amended from time to time.

31


--------------------------------------------------------------------------------